798 So.2d 819 (2001)
Guy HARRIMAN, Appellant,
v.
STATE of Florida, Appellee.
No. 1D01-0663.
District Court of Appeal of Florida, First District.
October 30, 2001.
Guy Harriman, Appellant, pro se.
Robert A. Butterworth, Attorney General, Tallahassee, for Appellee.
PER CURIAM.
The appellant filed a motion under Florida Rule of Criminal Procedure 3.800(a) asking for additional jail credit to reflect the time he spent incarcerated in Texas. The trial court in denying the motion found "that it should be denied because time claimed by defendant was spent in an out of state jail." However, the Florida Supreme Court has held that the trial court has discretion as to the award of foreign jail credit. See Kronz v. State, 462 So.2d 450 (Fla.1985). We therefore REVERSE and REMAND to the trial court to exercise its discretion as it reconsiders the appellant's motion.
BARFIELD, VAN NORTWICK and POLSTON, JJ., concur.